        Case 1:19-cr-00338-GHW Document 110 Filed 08/23/21 Page 1 of 1




11 Broadway · Suite 615 · New York, NY 10004 · 125 Half Mile Road · Suite 200 · Red Bank, NJ 07701
     T: 646.253.0583 · F: 646.224.9618 · C: 732.642.0598 ·E: JEC@cistarolawfirm.com
                                       www.cistarolawfirm.com
_________________________________________________________________________________

                                         August 23, 2021
Sent via ECF

The Honorable Gregory H. Woods
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

               Re: United States of America v. Kromah, et al., 19 Cr. 338 (GHW)

Dear Judge Woods:

        On August 13, 2021, I was appointed to represent Amara Cherif in the above-captioned
matter. This case is scheduled for a status conference on September 8, 2021; however, I have a
previously scheduled in-person arraignment in the District of New Jersey. Additionally, I
respectfully request time to receive and review the voluminous discovery in this matter. The
government has no objection to this request and counsel for the co-defendants consent as well. If
convenient for the Court, we ask for a date at end of November. We also consent to excludable
time.


       Thank you for your time and consideration.



                                                             Respectfully submitted,


                                                             s/ Jacqueline E. Cistaro, Esq.



cc:    All counsel (via ECF)
